            Case 2:20-cv-00105-RAJ-JRC Document 33 Filed 05/05/20 Page 1 of 2



 1

 2

 3

 4

 5

 6

 7
                                UNITED STATES DISTRICT COURT
 8
                               WESTERN DISTRICT OF WASHINGTON
                                         AT TACOMA
 9

10      SA MUSIC, LLC et al.,
                                                            CASE NO. 2:20-cv-00105-RAJ-JRC
11                             Plaintiffs,
                                                            ORDER GRANTING STIPULATED
12              v.                                          MOTION TO REVISE BRIEFING
                                                            SCHEDULE
13      AMAZON.COM, INC. et al.,

14                             Defendants.

15

16          This matter has been referred to the undersigned by the District Court (see Dkt. 30) and is

17   before the undersigned on plaintiffs and defendants Amazon Digital Services, LLC and

18   Amazon.com Inc.’s (collectively “Amazon”) stipulated motion to a revised briefing schedule.

19   See Dkt. 29.

20          On April 7, 2020, Amazon filed a motion to dismiss. See Dkt. 22. On April 23, 2020,

21   plaintiffs and Amazon stipulated to the following revised briefing schedule:

22          (1) Plaintiffs shall oppose Amazon’s motion or amend their complaint on or before

23              Monday, May 11, 2020.

24

     ORDER GRANTING STIPULATED MOTION TO
     REVISED BRIEFING SCHEDULE - 1
           Case 2:20-cv-00105-RAJ-JRC Document 33 Filed 05/05/20 Page 2 of 2



 1          (2) Amazon’s reply in support of its motion is due Monday, May 25, 2020.

 2          (3) The noting date for Amazon’s motion shall be Friday, May 29, 2020.

 3          The parties’ stipulated motion to a revised briefing schedule (Dkt. 29) is hereby

 4   GRANTED.

 5          The Clerk’s office is directed to re-note May 29, 2020, as the noting date for Amazon’s

 6   motion to dismiss. Dkt. 22.

 7          Dated this 5th day of May, 2020.

 8

 9

10                                                       A
                                                         J. Richard Creatura
11
                                                         United States Magistrate Judge
12

13

14

15

16

17

18

19

20

21

22

23

24

     ORDER GRANTING STIPULATED MOTION TO
     REVISED BRIEFING SCHEDULE - 2
